COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG
 
 
NUMBER 13-04-606-CV
 
PATTERSON-UTI DRILLING CO. SOUTH,
LP, LLP F/K/A PATTERSON DRILLING
CO.
SOUTH, LP, LLP,                                                            Appellant,
 
                                                             v.                                
 
LAVACA COUNTY CENTRAL
APPRAISAL
DISTRICT,                                                                  Appellee.
 
 
NUMBER 13-04-607-CV
 
PATTERSON-UTI DRILLING COMPANY
LP, LLLP AND PATTERSON-UTI 
DRILLING
COMPANY SOUTH, LP, LLLP,                            Appellant,
 
                                                             v.                                
 
LAVACA COUNTY CENTRAL
APPRAISAL
DISTRICT,                                                                  Appellee.
                                                                                               
                                      
 
On appeal from the 25th District
Court of Lavaca County, Texas.
 
 
MEMORANDUM OPINION
 
           Before Chief
Justice Valdez and Justices Castillo and Garza 
Memorandum Opinion Per Curiam
 
Appellants, Patterson-UTI Drilling Co. South LP,
LLP, and Patterson-UTI Drilling Co. LP, LLLP, et al., perfected appeals from
the trial court=s orders dismissing its cases for want of
prosecution.  After this Court rendered
its decision in these appeals by memorandum opinion issued on December 1, 2005,
the parties filed  a joint motion to
dismiss and to withdraw opinions.  In the
motion, the parties state that the issues in the cases have settled.  The parties respectfully request that the
memorandum opinion be withdrawn and the appeals dismissed.
The Court, having considered the documents on file
and the joint motion to dismiss and to withdraw opinion, is of the opinion that
the motion should be granted.  The joint
motion to withdraw the memorandum opinion is GRANTED, and the memorandum
opinion issued by this Court on December 1, 2005, is ordered withdrawn.  The appeals are hereby DISMISSED.
PER CURIAM
Memorandum
Opinion delivered and 
filed
this the 30th day of March, 2006.